                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                                                       \   '


                                  NO. 5:19-CR-00395-D4

UNITED STATES OF AMERICA


      V.                                                 ORDER
DAMION JACKSON



      DEFENDANT'S MOTION TO FILE UNDER SEAL having come before this Court; and

for good cause appearing, is granted

      SO ORDERED.

      This the _8__ day of December 2020.




                                                   HONORABLE JAMES C. DEVER III
                                            UNITED STATES DISTRICT COURT JUDGE




       Case 5:19-cr-00395-D Document 506 Filed 12/08/20 Page 1 of 1
